DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-33 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenekes (CA 2,159,941).
With regard to claim 30: Stenekes discloses a method of assembling a hardscaping unit (fig. 9), the method comprising:
placing a first material (68) into a mold (64), the mold (64) including a first mold surface (M) and a second mold surface (N) angularly offset from the first mold surface (M), wherein the first material (68) is in contact with both the first and second mold surfaces (M and N) (fig. 9);
contacting a first block surface (A) of a block (60) with the first material (68) while the first material (68) is in the mold (64) (fig. 9);
contacting a second block surface (B) of the block (60) with the first material (68) while the first material (68) is in the mold (64) (fig. 9);
after the contacting steps, maintaining contact of the first and second block surfaces (A and B) with the first material (68) while transitioning the first material (68) from a first state (fluid state) of the first material (68) to a second state (solid state) of the first material (68), wherein the second state (solid state) of the first material (68) is more solid than the first state (fluid state) of the first material, and wherein after transitioning the first material (68) to the second state of the first material (68) the first material is secured to the first and second block surfaces of the block (A) (fig. 9).


    PNG
    media_image1.png
    356
    773
    media_image1.png
    Greyscale

Fig. 9: Stenekes (CA 2,159,941)
With regard to claim 31:  Stenekes discloses that the steps of contacting the first block surface (A) with the first material (68) and contacting the second block surface (B) with the first material (68) are performed after placing the first material (68) into the mold (64) (fig. 9).
With regard to claim 32:  Stenekes discloses that when the first block surface (A) is in contact with the first material (68) while the first material (68) is in the mold (64) the first block surface (A) is substantially parallel to the first mold surface (M), and wherein when the second block surface (B) is in contact with the first material (68) while the first material (68) is in the mold (64) the second block surface (B) is substantially parallel to the second mold surface (N) (fig. 9).
With regard to claim 33: Stenekes discloses that the first block surface (A) defines at least one first notch (F), wherein the step of contacting the first block surface (A) of the block (60) with the first material (68) comprises moving the first material (68) into the at least one first notch (F) (fig. 9).
With regard to claim 37: Stenekes discloses that the first block surface (A) is  substantially perpendicular to the second block surface (B) (fig. 9).
With regard to claim 38: Stenekes discloses that during contacting a first block surface (A) of a block (60) with the first material, applying a first force to the first block surface (A), the first force being a gravitational force of the block (60) (fig. 9); and
during contacting the second block surface (B) of the block (60) with the first material, applying a second force to the second block surface (B), the second force being the gravitational force of the block (60) (fig. 9).
With regard to claim 39: Stenekes discloses that the steps of contacting the first block surface (A) of the block (60) with the first material (68) and contacting the second block surface (B) of the block (60) with the first material (68) occur simultaneously (fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) in view of Jean et al. (FR 3002777 A1).
With regard to claim 34: Stenekes does not disclose that the second block surface defines at least one second notch, wherein the step of contacting the second block surface of the block with the first material comprises moving the first material into the at least one second notch.
However, Jean et al. discloses a block (214) including a second block surface (S) defining a plurality of second notches (R) (fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stenekes to have the block include a second block surface defining a plurality of second notches such as taught by Jean et al. in order to provide an additional means of securement between the first block and the second block, wherein loading associated between the first and second blocks is distributed substantially evenly.  Stenekes as modified by Jean et al. discloses the step of contacting the second block surface of the block with the first material comprises moving the first material into the at least one second notch.

    PNG
    media_image2.png
    485
    682
    media_image2.png
    Greyscale

Fig. 14: Jean et al. (FR 3002777 A1).

With regard to claim 40: Stenekes discloses a hardscaping unit (fig. 9), comprising:
a first block (60) including a first front surface (A) and a second front surface (B) angularly offset from the first front surface, the first front surface (A) defining a first notch (fig. 9), and; 
a second block (68 upon setting) including a first contact surface (X) and a second contact surface (Y) angularly offset from the first contact surface (X), the first contact surface (X) defining a first protrusion (fig. 9), wherein the first protrusion is configured to engage with the first notch (fig. 9),  wherein contact between the first front surface (A) and the first contact surface (X) fixedly attach the first block (60) to the second block to form a combined block (60 and 68) (fig. 9).
wherein the first block (60) includes a first material, the second block (68) includes a second material, and the combined block (60 and 68) defines a portion that includes both the first material and the second material, the portion of the combined block (60 and 68) is positioned between the first material and the second material (fig. 9).
Stenekes does not disclose that the second front surface defining a second notch;  the second contact surface defining a second protrusion, and wherein the second protrusion is configured to engage with the second notch, wherein contact between the second front surface and the second contact surface fixedly attach the first block to the second block to form the combined block.
However, Jean et al. discloses a first block (214) including a first front surface (C) and a second front surface (D) defining a second notch (R) of a plurality of second notches, a second block (215 and 216) including a first contact surface (T) and a second contact surface (S) defining a second protrusion (U), and wherein the second protrusion (U) is configured to engage with the second notch of first block (214), wherein contact between a second front surface (D) of the first block (214) and the second contact surface (S) fixedly attach the first block (214) to the second block (215 and 216) to form a combined block (203) (fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardscaping unit of Stenekes to have the second front surface defining a second notch of a plurality of second notches, the second contact surface defining a second protrusion, and wherein the second protrusion is configured to engage with the second notch, wherein contact between the second front surface and the second contact surface fixedly attach the first block to the second block to form the combined block such as taught by Jean et al. in order to provide an additional means of securement between the first block and the second block, wherein loading associated between the first and second blocks is distributed substantially evenly.
With regard to claim 42: Stenekes discloses that the first contact surface (X) includes a plurality of first notches, wherein the first notch is one of the plurality of first notches (fig. 9).
Stenekes as modified by Jean et al. discloses that the second contact surface includes a plurality of second notches, wherein the second notch is one of the plurality of second notches.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) in view of Loy (US 891,495).
With regard to claim 35: Stenekes discloses that the at least one first notch (F) has a base and an opening, the base having a base width extending in a first direction, the first direction extending from a side surface of the block (60) to the second block surface, the opening having an opening width extending in the first direction (fig. 9) 
Stenekes does not disclose that the opening width is equal to or greater than the base width.
However, Loy discloses a first block {3} comprising notches (receiving ribs 9} having an opening length that is equal to the base length for receiving a second block (facing tile, 1} that is cast upon the first block (3) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notches of Stenekes to have the opening length equal to the base length such as taught by Loy yielding the predictable results of providing a known means for interlocking the first and second block. No new or unpredictable results would be obtained from changing the shape of the notches to comprise a known shape such as taught by Loy. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) in view of Hammer (US 2015/0071715 A1).
With regard to claim 36: Stenekes does not disclose that the block comprises a second material, wherein the first material includes a dry cast concrete, the second material includes a wet cast concrete, and the second material has a higher moisture content than the first material.
However, Hammer et al. discloses a block assembly (10) that combines the advantage of wet-cast and dry-cast blocks, wherein face blocks (12) are wet-cast to provide enhanced freeze-thaw resistance compared to dry-cast blocks and anchored blocks (14) behind the face blocks (12) that are
dry-cast (par. 0091-0092).
It would have would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardscaping unit of Stenekes to have the first material include a dry cast concrete and the second material include a wet cast concrete such as taught by Hammer et al. in order to provide the exposed material of the combined block with enhanced freeze thaw resistance compared to dry-cast material.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) in view of Jean et al. (FR 3002777 A1) in view of Loy (US 891,495).
With regard to claim 41: Stenekes as modified by Jean et al. discloses each of the first and second notches has a base and an opening.
Stenekes as modified by Jean et al. does not disclose that each opening has an opening width that is equal to or greater that a base width.
However, Loy discloses a first block {3} comprising notches (receiving ribs 9} having an opening
length that is equal to the base length for receiving a second block (facing tile, 1} that is cast upon the
first block (3) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the notches of Stenekes previously modified by Jean et al. to have the opening length equal to the base length such as taught by Loy yielding the predictable results of providing a known means for interlocking the first and second block. No new or unpredictable results would be obtained from changing the shape of the notches to comprise a known shape such as taught by Loy. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive.
Regarding claim 30, Applicant argues that Stenekes fails to teach or suggest “contacting a second block surface of the block with the first material while the first material is in the mold” as recited in independent claim 30.  Applicant submits that the written description of Stenekes states that “Facing material 68 is added to the mould after placing the block 60 into the mould.” 
Examiner respectfully submits that the argued claim limitations does not preclude the first material (facing material 68) from being added as shown in fig. 9 of the Stenekes.  It is noted that a second block surface of the first block contacts the first material while the first material is in the mold as shown in fig. 9.  Applicant’s argument is not found persuasive as the first material is in the mold when contacting the second block surface.
Regarding claim 40, Applicant argues that Jean fails to teach or suggest “a second block including a first contact surface and a second contact surface angularly offset from the first contact surface, the first contact surface defining a first protrusion, and the second contact surface defining a second protrusion,” as recited in independent claim 40 (emphasis added).  Applicant submits that the corner block of Jean is a combination of two separate blocks placed adjacent to another as shown in figure 5.
Examiner respectfully submits that the corner block referenced in the rejection is directed to the embodiment of figure 14, not argued figure 5.   As shown in figure 14, the corner block is one element.  Accordingly, applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633